Citation Nr: 0801807	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  01-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran, who is 
reported to have had active service from May 1970 to May 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA).  At that time, the 
RO denied claims for service connection for the cause of the 
veteran's death and entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  The action requested in the Board's 
August 2003 remand has been accomplished to the extent 
possible, and that this case is now ready for further 
appellate review.

While the Board recognizes that additional evidence has been 
received from appellant by way of her congressional inquiry 
in February 2007, review of that evidence reflects that it is 
either cumulative of evidence already of record or not 
sufficiently pertinent to the issues before the Board so as 
to require the initial review of this evidence by the RO 
pursuant to 38 C.F.R. § 20.1304(c) (2007).  Therefore, remand 
of this case for this purpose is not warranted.

The appellant has argued that the veteran's death was related 
to ultraviolet (UV) treatment for psoriasis that he received 
at VA.  Therefore, the issue of entitlement to compensation 
for the veteran's death under 38 U.S.C.A. § 1151 is referred 
to the RO for appropriate action.




FINDINGS OF FACT

1.  At the time of the veteran's death in October 1999, he 
was service connected for schizophrenia, undifferentiated 
type, rated as 100 percent disabling since October 1993.

2.  The death certificate reflects that immediate cause of 
the veteran's death was sepsis-abdominal focus with 
contributing causes noted as acute renal failure, chronic 
liver disease, and urinary tract infection.  

3.  The medical evidence establishes that the sepsis-
abdominal focus, acute renal failure, chronic liver disease, 
and urinary tract infection that caused or contributed to the 
death of the veteran were not incurred in service, and 
establishes that service-connected disability, or treatment 
thereof, did not cause, contribute to, or accelerate death.

4.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.

5.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating or Board 
decision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2007).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on the VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in the year 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required at the time of his or her death; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant on April 2001, December 2003, and 
December 2005 that fully addressed all four notice elements.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  Although the 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued on March 2007 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

Additionally, while the Board recognizes the additional 
notice requirements in DIC claims pursuant to Hupp, the Board 
finds that based on the VCAA notice letters, a private 
medical opinion, and correspondence from the appellant in 
March 2000 and December 2004 seeking to connect the veteran's 
use of medications and alcohol for his service-connected 
disability to his liver disease that was related the cause of 
his death clearly evidences her understanding of what the 
veteran was service connected for at the time of his death, 
the evidence required to substantiate a DIC claim based on a 
previously service-connected condition, and the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Consequently, the Board 
finds that a remand of the appellant's DIC claim pursuant to 
the Hupp case is not warranted.  

Service medical records are associated with the claims file, 
as are post-service private and VA medical reports, opinions 
and records.  The Board further notes that the appellant has 
been provided with the applicable law and regulations, and 
there is no indication that there are any outstanding 
pertinent documents or records that have not been obtained, 
or that are not adequately addressed in documents or records 
contained within the claims folder.  The appellant has also 
not indicated any intention to provide additional evidence in 
support of her claims, and has not requested that VA assist 
her in obtaining any other evidence.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


II.  Entitlement to Service Connection for Cause of Death

The appellant asserts that the medication and/or alcohol that 
the veteran used for his service-connected schizophrenia was 
causally related to the liver disease that contributed to the 
cause of his death.  

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability. 38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2007).  Similarly, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

None of the veteran's service medical records discloses any 
reference to sepsis-abdominal focus, acute renal failure, 
chronic liver disease, or urinary tract infection.  In his 
responses to a questionnaire, dated in April 1973, the 
veteran denied a history of hepatitis.  

The veteran's first VA examination following discharge from 
service was in September 1973, at which time there were no 
relevant findings or complaints.

In November 1973, the veteran was service connected for 
anxiety neurosis with paranoid features and assigned a 50 
percent rating, effective from May 1973.  

VA outpatient treatment records for the period of August 1973 
to January 1974 reflect that in August 1973, the veteran 
reported having taken drugs and alcohol to control himself 
during service, and that since discharge, "he has tried to 
break but is difficult."  In September 1973, the veteran 
noted that his medication had helped him some.  In October 
1973, the veteran indicated that his medication was not 
helping too much.  In November 1973, he stated that his 
medication was helping him some.  

Fee-basis psychiatric evaluation in February 1974 revealed 
the veteran's report of a history of alcohol intake, mostly 
beers and whiskey, and always with friends.  He also reported 
the use of marijuana in the Army, but denied any use at this 
time.  

A July 1975 rating action changed the identification for the 
veteran's only service-connected disability to schizophrenia 
and maintained the rating for this disability at 50 percent.  
An August 1984 rating decision reduced the rating for the 
veteran's schizophrenia to 30 percent based on March 1984 
medical evaluation findings of improved symptoms.  In October 
1985, the Board affirmed the 30 percent evaluation.  

VA treatment records dated from August 1982 to February 1983 
reflect that the veteran was evaluated for possible 
hepatitis.  

Fee-basis psychiatric evaluation in January 1986 noted that 
the veteran was "responding with evasion thro[u]g[t]h 
isolation and or alcohol intake," but indicated additionally 
that the veteran was not an alcoholic.  The veteran's 
medications included thorazine, torazepan, and temazepan, and 
the diagnosis included rule out liver disturbance.  

Social Security Administration (SSA) records from September 
1987 reflect that the veteran reportedly did not drink 
regularly, but had occasionally mixed medication with 
alcohol.  The veteran was awarded SSA disability benefits at 
this time, effective from May of 1973.

A fee-basis treatment record from May 1990 notes that the 
veteran was not a habitual drinker of alcoholic beverages.  
However, it further notes that lately, he had been drinking 
more liquor, and that it was possible that he was 
decompensating and due to this, was ingesting more often.  

A VA abdominal echogram from July 1993 was interpreted to 
reveal normal findings.

VA liver/spleen imaging in November 1994 was interpreted to 
reveal moderate hepatocellular dysfunction.

VA treatment records in February, April, May and June 1995 
contain a past medical history that included hepatitis in 
1970.  In April 1995, there was an assessment of chronic 
hepatitis with portal hypertension.  

A fee-basis treatment record from September 1995 notes that 
the veteran would avoid alcohol at times of increased 
behavior, since his acting out behavior mostly occurred with 
alcohol.  

A February 1996 rating decision continued the veteran's 
rating for schizophrenia at 30 percent, finding that October 
1995 examination results did not warrant an increased rating.

At the time of a RO hearing in August 1996, the veteran 
appeared with his long-time fee basis psychiatrist, Dr. Raul 
Correa Grau, who had been treating the veteran regularly 
since 1974.  Dr. Grau noted that he started treating the 
veteran with thorazine, limited to 2 to 4 times daily because 
of his desire not to overmedicate the veteran (transcript 
(T.) at p. 7).  He had also given him ativan and valium (T. 
at p. 7).  Dr. Grau disagreed with the recent October 1995 
assignment of a 65 global assessment of functioning (GAF) 
score for the veteran, noting that the veteran had active 
schizophrenia.  

A fee-basis progress note dated the day after the veteran's 
hearing indicates that the veteran had severe guilty feelings 
if he took a couple of beers over the weekend, further noting 
that he had a phobia to alcoholism.  The examiner also 
commented that it could be that a mixture of medications with 
a couple of drinks made the veteran "act out."

VA mental disorders examination in November 1996 revealed 
that the veteran's spouse at first denied that the veteran 
would drink alcohol, but then later noted that he drank 
occasionally.  

In an addendum report, dated in January 1997, the examiner 
noted that the veteran stated that he was under the effect of 
medication all the time, but did not use alcohol (which the 
examiner noted to be contrary to the fee-basis report and the 
veteran's spouse).  The examiner concluded that the veteran 
still had a tendency to drink on binges and that it was 
usually under the influence of alcohol that his behavior 
tended to deteriorate and manifest in violent fashion.

A VA outpatient record from March 1997 reflects the report of 
alcohol consumption beginning as much as a year previously.  
The veteran denied being an alcoholic or a history of drug 
abuse.  

VA liver/spleen imaging from May 1997 was interpreted to 
reveal mild to moderate hepatocellular dysfunction and 
congestive splenomegaly that may explain the veteran's 
history of decreased platelets.  VA outpatient records from 
May 1997 reflect that the veteran had a past history of 
hepatitis in 1970 (one record indicates that the veteran had 
reportedly suffered from chronic active hepatitis since 
1970), and a past history of alcohol use about two years 
earlier.  An August 1997 VA abdominal echogram revealed an 
impression of hepatomegaly with a finding correlating to 
hepatocellular disease, and splenomegaly.  

A January 1998 VA outpatient record reflects an assessment of 
chronic liver disease, probably alcohol related (he used to 
consume approximately 10 beers a day).  

A VA discharge summary from March 1998 reflects that the 
veteran's diagnoses included chronic liver disease, hepatitis 
A, and lower gastrointestinal (GI) bleeding.  

A VA treatment record from early June 1998 provides a list of 
diagnoses that included hepatitis A (by history).  Another 
June 1998 VA outpatient record reflects that the veteran had 
a history of chronic liver disease of unknown etiology.  

In August 1998, a Board decision granted a 100 percent 
schedular rating for the veteran's schizophrenia.

The VA hospital summary from the veteran's terminal admission 
in October 1999 reflects diagnoses that included sepsis-
abdominal focus, acute renal failure, chronic liver disease 
secondary to ethanolism, and urinary tract infection.  In the 
summary, it was noted that the veteran had chronic liver 
disease secondary to ethanolism for 25 years, and died during 
this admission without an autopsy.  

In a medical statement dated in March 2000, Dr. Raul Correa 
Grau reported that he had treated the veteran for a 
schizophrenic reaction with strong affective features and 
sometimes severe paranoid ideas.  He stated that:  "I 
understand that the passing of [the veteran] is intimately 
linked with his illness and with the treatments that he 
followed carefully, including treatments with UV rays at VA 
for Chronic Psoriasis.  He mentioned that these had greatly 
debilitated him."
 
After examining the claims folder in January 2001, VA expert, 
Dr. E.T., noted that the specific etiology of the veteran's 
chronic liver disease was never established.  Although the 
veteran denied alcohol consumption, she indicated that it had 
been documented on several occasions where he accepted 
alcohol use, for example, on notes dated August 14, 1973, 
August 18, 1982, May 21, 1990, etc.  For this reason, it was 
considered as a possible etiology of his chronic liver 
disease, as reported in January 1998, "chronic liver 
disease, probably alcohol related."  On the other hand, Dr. 
T. noted that it had been reported as having no clear 
etiology, such as in May 1997, when there was a notation that 
the veteran had hepatocellular dysfunction, unknown cause.  
Dr. T. further commented that ultraviolet treatment was not 
associated with liver damage and there was no evidence that 
this particular type of treatment was actually given to the 
veteran.  She also stated that the only diagnostic test that 
could have specified the etiology of the veteran's chronic 
liver disease was a liver biopsy, but this was never done.  
Therefore, Dr T. could not certify or determine a specific 
etiologic factor or agent related to the diagnosis of chronic 
liver disease in the case, or establish an approximate date 
of onset of the disease.

As for the question of whether the veteran's schizophrenia or 
treatment for that condition was related to his liver 
disease, Dr. T. found no relationship between the veteran's 
schizophrenia and liver disease, and that his alcohol abuse 
was not the result of his schizophrenia (she found the record 
showed that the use of alcohol provoked changes in his 
behavior).  As far as the veteran's medications were 
concerned, Dr. T. noted that it was a known medical fact that 
antipsychotics derived from phenothiazine, i.e., thorazine, 
can be associated with elevated liver enzymes, amongst other 
side effects.  This was also true for minor tranquilizers.  
She went on to note that it was very specifically stated as a 
warning that alcohol should not be used with these drugs due 
to possible additive effect.  She stated that there was 
reasonable doubt that the veteran might have mixed alcohol 
and medications on an unknown number of occasions; therefore, 
this was another, amongst different possibilities, that could 
be related to the veteran's liver condition.

The record indicates that the veteran was 48 years old when 
he died in October 1999, and that the cause of death was 
sepsis-abdominal focus with contributing causes noted as 
acute renal failure, chronic liver disease, and urinary tract 
infection.  There is no competent medical evidence of record 
indicating that these conditions had their onset during 
active service or were related to any in-service disease or 
injury, and the appellant does not claim such.

The clinical evidence of record overwhelmingly indicates that 
the conditions that caused the veteran's death arose many 
years after service.  The first documented evidence of liver 
dysfunction is found in VA treatment records dated in August 
1982, and while there are medical treatment record notations 
of hepatitis A since 1970 beginning in 1995, the veteran 
specifically denied a history of hepatitis in April 1973, the 
veteran was evaluated for possible hepatitis in 1982 and 1983 
(the Board could find not find a confirmed diagnosis of 
hepatitis at that time), and there is no contemporaneous 
evidence of chronic symptoms attributed to hepatitis A 
between 1983 and 1995.  It should also be noted that the bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

In March 2000, Dr. Grau indicated that the veteran's death 
was intimately linked to his service-connected 
neuropsychiatric condition and its treatment.  There is no 
indication that Dr. Grau reviewed the veteran's claims folder 
and he offered no rationale for his opinion.  Rather, he made 
a bare conclusion with no explanation.  Therefore, his 
opinion is not found to be persuasive.  

On the other hand, a VA expert, Dr. T., examined the claims 
folder and concluded that while she could not certify or 
determine a specific etiologic factor or agent related to the 
diagnosis of chronic liver disease in the case, or establish 
an approximate date of onset of the disease, she could find 
no relationship between the veteran's schizophrenia and liver 
disease, and found that his schizophrenia was not related to 
his alcohol abuse.  As far as the veteran's medications were 
concerned, she noted that antipsychotics and minor 
tranquilizers can be associated with elevated liver enzymes, 
and that the combination of alcohol and these drugs could 
produce possible additive effects; however, she could only 
speculate that this was another, amongst different 
possibilities, that can be related to the veteran's liver 
condition.  

Dr. T's opinion was based upon review of the claims folder 
and supported by detailed rationale, with discussion of the 
relevant evidence.  Accordingly, her opinion is found to 
carry more weight than the conclusory statement from Dr. 
Grau.  With respect to Dr. T's opinion, she stated that the 
only diagnostic test that could have specified the etiology 
of the veteran's chronic liver disease was a biopsy, but this 
was never done.  She noted that antipsychotics derived from 
phenothiazine, i.e., thorazine, and tranquilizers can be 
associated with elevated liver enzymes, and 
speculated as to possible causes of the veteran's liver 
disease, including the veteran's consuming alcohol while he 
took his medications used for treatment of schizophrenia.  
However, service connection cannot be granted based on pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  And as noted above, Dr. T. 
concluded that the veteran's schizophrenia was not related to 
his alcohol abuse.

As to the appellant's opinion that the veteran's 
schizophrenia was in some way related to his death, she is 
not competent to provide such an opinion.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In summary, the Board finds that the veteran's sepsis-
abdominal focus, acute renal failure, chronic liver disease, 
and urinary tract infection had their onset many years after 
service and were not related to any in-service disease or 
injury.  The only doctor that has offered an opinion based on 
expressed rationale, Dr. T., concluded that there was no 
causal relationship between the veteran's use of alcohol and 
his service-connected schizophrenia, and no relationship 
between his service-connected schizophrenia and liver 
disease.  In view of the foregoing, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  


III.  Entitlement to DIC under the Provisions of 38 U.S.C.A. 
§ 1318

The veteran's active military service was between May 1970 
and May 1973, and he died in October 1999.  Review of the 
claims file shows that he was service connected for 
schizophrenia that was rated totally disabling as of October 
29, 1993.  The appellant filed her claim for DIC in November 
1999.

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (effective 
prior to January 21, 2000), DIC benefits shall be paid to a 
deceased veteran's surviving spouse or children in the same 
manner as if the veteran's death is service connected when 
the following conditions are met: 1) the veteran's death was 
not caused by his own willful misconduct; and 2) the veteran 
was in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service- 
connected disability that either: i) was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death; 
or ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  38 
C.F.R. § 3.22 (1999).

The language "entitled to receive" has been interpreted by 
case law.  In Green v. Brown, 10 Vet. App. 111 (1997), the 
Court discussed the applicable law (38 U.S.C.A. § 1318(b)) 
and regulation (38 C.F.R. § 3.22(a)), and determined that a 
CUE claim was not the sole way for a survivor to show the 
veteran's entitlement as of the time of his death.  The 
survivor has the right to attempt to demonstrate that the 
veteran hypothetically would have been entitled to receive a 
different decision on a service connection related issue 
based on evidence in the claims folder or VA custody prior to 
the veteran's death and the law then or subsequently made 
retroactively applicable.

In Carpenter v. West, 11 Vet. App. 140 (1998), the Court 
reiterated that CUE was not the sole way to demonstrate § 
1318 entitlement, finding that the appellant was entitled to 
adjudication of her § 1318 "entitled to receive" claim as if 
it were a claim brought by the veteran prior to his death 
without regard to any prior disposition of those issues 
during his lifetime.  The Court indicated, however, that 38 
C.F.R. § 20.1106 appeared to preclude such consideration in 
terms of § 1318 claims.  38 C.F.R. § 20.1106 did not apply in 
this particular case because the § 1318 claim was brought 
before the March 1992 effective date of that regulation.  
Prior to March 1992, 38 C.F.R. § 19.196 did not preclude such 
consideration.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
determined that, where a veteran had not filed a claim for VA 
benefits, the veteran's surviving spouse could still file a 
claim for DIC benefits to demonstrate that the veteran would 
have been entitled to receive VA compensation for a 100 
percent disability rating for 10 continuous years prior to 
his death.  Thus, Wingo applies where no final VA decision 
regarding the veteran's level of disability has been made 
which would affect a survivor's claim under § 1318(b).

The Court later stated that "a survivor of a deceased veteran 
is eligible for DIC under § 1318(b)(1) if (1) the veteran was 
in actual receipt of a 100 percent disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100 percent rating for such time but for CUE in 
a final rating or BVA decision; or (3) if, under the specific 
and limited exceptions under Carpenter or Wingo, the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time."  See Marso v. West, 
13 Vet. App. 260 (1999).

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
reflect VA's conclusion that 38 U.S.C. § 1318(b) authorizes 
payment of DIC only in cases where the veteran had, during 
his lifetime, established a right to receive total service- 
connected disability for the required statutory period or 
would have established such a right if not for CUE.  See 65 
Fed. Reg. 3388-3392 (Jan. 2000).  This amendment to § 3.22(a) 
defined the statutory term "entitled to receive" so as to 
exclude the "hypothetically" entitled to receive § 1318(b) 
DIC basis recognized in Wingo, Green, and Carpenter.  The 
amended regulation refers "'to each specific circumstance 
where a veteran could have had a service-connected disability 
rated totally disabling by VA but may not have been receiving 
VA compensation for such disability at the time of death.'  
65 Fed. Reg. at 3390-91."  Rodriquez v. Nicholson, 19 Vet. 
App. 275, 285 (2005).  The Court in Rodriguez held, however, 
that the amendment to § 3.22 had an impermissible retroactive 
effect and it, therefore, does not apply to any claims filed 
before January 21, 2000.  Id. at 290.

At the time of the veteran's death in October 1999, 
entitlement to a 100 percent disability rating due to 
service-connected schizophrenia had been established.  
However, such a rating was neither effective for a continuous 
period of at least 10 years immediately preceding the 
veteran's death, nor was he rated as such continuously since 
the his release from active duty and for at least 5 years 
immediately preceding his death.  Furthermore, there is no 
evidence that the veteran was ever a prisoner of war.

Thus, the appellant must allege and show that there was clear 
and unmistakable error in a prior rating decision that denied 
the veteran a 100 percent rating for his service-connected 
disability.  The record does not indicate that the appellant 
has specifically alleged that there was CUE in any prior 
final Board or RO decision.  As the appellant has not raised 
this issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the § 1318 analysis.

Applying the prior regulation and relevant case law, a 
consideration of hypothetical entitlement is warranted if the 
appellant submitted her claim prior to the March 4, 1992, the 
effective date of 38 C.F.R. § 20.1106, or where no final VA 
decision regarding the level of disability was made.  See 
Marso, 13 Vet. App. at 260.  The appellant filed her claim 
for DIC benefits in October 1999, which was after the March 
1992 effective date of § 20.1106.  Moreover, the veteran had 
filed, and the Board granted, a claim of entitlement to a 100 
percent disability rating for service-connected schizophrenia 
that was later made effective by the RO from October 29, 
1993.  Consequently, the exceptions in Carpenter and Wingo 
are not for application, and consideration of hypothetical 
entitlement is not warranted in this case.  See also 
Rodriguez v. Peake, No. 06-7023, (Fed. Cir. January 7, 2008). 
Therefore, the appeal with respect to the claim for DIC under 
38 U.S.C.A. § 1318 must also be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


